Case 2:19-cv-06011-CMR Document 9 Filed 02/20/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

SELF-INSURED SCHOOLS OF CALIFORNIA, 1199SEIU GREATER NEW YORK BENEFIT
FUND, 1199SEIU NATIONAL BENEFIT FUND, LOUISIANA HEALTH SERVICE &
INDEMNITY COMPANY D/B/A BLUE CROSS AND BLUE SHIELD OF LOUISIA AND
HMO LOUISIANA, INC,, 1199SEIU NATIONAL BENEFIT FUND FOR HOME CARE
WORKERS, SERGEANTS BENEVOLENT ASSOCIATION HEALTH AND WELFARE FUND,
1199SEIU LICENSED PRACTICAL NURSES WELFARE FUND, AMERICAN FEDERATION
OF STATE, COUNTY AND MUNICIPAL EMPLOYEES DISTRICT COUNCIL 37 HEALTH &
SECURITY PLAN

Plaintiff(s)

Vv. Civil Action No. = 19-6011

ACTAVIS ELIZABETH LLC, ACTAVIS HOLDCO U.S., INC, ACTAVIS PHARMA, INC.,
AKORN INC.,, AKORN SALES, INC., ALVOGEN INC,, AMNEAL PHARMACEUTICALS,
INC., AMNEAL PHARMACEUTICALS, LLC, APOTEX CORP., ASCEND LABORATORIES,
LLC, AUROBINDO PHARMA USA, INC., BARR PHARMACEUTICALS, LLC, BAUSCH
HEALTH AMERICAS, INC,, BAUSCH HEATLH US LLC, BRECKENRIDGE
PHARMACEUTICALS, INC,, CAMBER PHARMACEUTICALS INC., CITRON PHARMA
LLC, DAVA PHARMACEUTICALS, LLC, DR. REDDY'S LABORATORIES INC., EPIC
PHARMA LLC, FOUGERA PHARMACEUTICALS INC., G&W LABORATORIES, INC,
GENERICS BIDCO I, LLC, GLENMARK PHARMACEUTICALS, INC,, GREENSTONE LLC,
HERITAGE PHARMACEUTICALS, INC,, HI-TECH PHARMACAL CO,, INC,, HIKMA
LABS, INC., HIKMA PHARMACEUTICALS USA, INC., IMPAX LABORATORIES, LLC,
JUBILANT CADISTA PHARMACEUTICALS, INC., LANNETT COMPANY, INC., LUPIN
PHARMACEUTICALS, INC., MALLINCKRODT INC., MAYNE PHARMA INC., MORTON
GROVE PHARMACEUTICALS, INC., MUTUAL PHARMACEUTICAL COMPARY, INC.,
MYLAN INC., MYLAN PHARMACEUTICALS, INC., OCEANSIDE PHARMACEUTICALS,
INC., PAR PHARMACEUTICAL INC., PERRIGO NEW YORK, INC., PFIZER INC., PLIVA,
INC., SANDOZ, INC., SUN PHARMACEUTICAL INDUSTRIES, INC, TARO
PHARMACEUTICALS USA INC., TELIGENT INC., TEVA PHARMACEUTICALS USA INC.,
TORRENT PHARMA INC., UPSHER-SMITH LABORATORIES, LLC, VERSAPHARM INC.,
WEST-WARD COLUMBUS, INC., WEST-WARD PHARMACEUTICALS INC.,

WOCKHARDT USA LLC, ZYDUS PHARMACEUTICALS (USA) INC.

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
CAMBER PHARMACEUTICALS, INC.
c/o The Corporation Trust Company
Corporation nyet Center, 1209 Orange St., Wilmington, DE 19801

A lawsuit you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P, 12 (a)(2) or (3)
— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and address are:
ROBERTA D. LIEBENBERG
FINE, KAPLAN AND BLACK
ONE SOUTH BROAD ST SUITE 2300
PHILADELPHIA, PA 19107

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.

CLERK OF COURT
=—s

 

Date: 12/20/2019 le~ Deyo. 4—

- A
Case 2:19-cv-06011-CMR Document9 Filed 02/20/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 19-6011

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Chas ber Jha maces Ce | s, Inc.

 

was received by me on (date)

Date:

(-] I personally served the summons on the individual at (place)

 

on (date) 3; Or

 

[_] 1 left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

[_] I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) > Or

 

[-] I returned the summons unexecuted because 3 or

Xl Other (specify): Semmens Serve cl on (amber OF apavicw open = Registered
Agent Cor pore Pom Trust Go, VIO Fedecaf Expres on 2fy[oo.r.Q0.

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

>)b J20s0 Here, Boe ole

Server's signature

Nance, mM. Bhkeslee, Pacelegef

 

Printed name and title

es DPleck, Kost Cs
ae aes
Thiledelphia, PA 19107

Server's address

Additional information regarding attempted service, etc:
